Exhibit 10.2

 

TAX RECEIVABLE AGREEMENT

 

by and among

 

RANGER ENERGY SERVICES, INC.

 

CERTAIN OTHER PERSONS NAMED HEREIN,

 

and

 

CSL CAPITAL MANAGEMENT, LLC, AS AGENT

 

DATED AS OF AUGUST 16, 2017

 

--------------------------------------------------------------------------------


 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of August 16, 2017,
is hereby entered into by and among Ranger Energy Services, Inc., a Delaware
corporation (the “Corporate Taxpayer”), the TRA Holders and the Agent.

 

RECITALS

 

WHEREAS, the Corporate Taxpayer is the managing member of RNGR Energy Services,
LLC, a Delaware limited liability company (“Ranger LLC”), an entity classified
as a partnership for U.S. federal income tax purposes, and holds, directly and
indirectly through its consolidated Subsidiaries, limited liability company
interests in Ranger LLC;

 

WHEREAS, Ranger LLC and each of its direct and indirect Subsidiaries that is
treated as a partnership for U.S. federal income tax purposes will have in
effect an election under Section 754 of the Internal Revenue Code of 1986, as
amended (the “Code”), for each Taxable Year in which an Exchange occurs, which
election is expected to result, with respect to the Corporate Taxpayer, in an
adjustment to the Tax basis of the assets owned by Ranger LLC and such
Subsidiaries;

 

WHEREAS, the TRA Holders currently hold (and their permitted transferees may in
the future hold) Units and may transfer all or a portion of such Units in one or
more Exchanges (as defined herein), and as a result of such Exchanges, the
Corporate Taxpayer is expected to obtain or be entitled to certain Tax benefits
as further described herein;

 

WHEREAS, this Agreement is intended to set forth the agreements among the
parties hereto regarding the sharing of the Tax benefits realized by the
Corporate Taxpayer as a result of Exchanges;

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1           Definitions. As used in this Agreement, the terms set
forth in this Article I shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).

 

“Accrued Amount” has the meaning set forth in Section 3.1(b) of this Agreement.

 

“Actual Tax Liability” means, with respect to any Taxable Year, the actual
liability for U.S. federal income Taxes of (i) the Corporate Taxpayer, and
(ii) without duplication, Ranger LLC, but only with respect to Taxes imposed on
Ranger LLC and allocable to the Corporate Taxpayer.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agent” means CSL Capital Management, LLC  or such other Person designated as
such pursuant to Section 7.6(c).

 

“Agreed Rate” means a per annum rate of LIBOR plus 150 basis points.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Amended Schedule” has the meaning set forth in Section 2.3(b) of this
Agreement.

 

“Assumed State and Local Tax Rate” means, with respect to any Taxable Year,
(a) the sum of the products of (i) the Corporate Taxpayer’s income and franchise
tax apportionment rate(s) for each state and local jurisdiction in which Ranger
LLC (or any of its direct or indirect subsidiaries that are treated as a
partnership or disregarded entity) or the Corporate Taxpayer files an income or
franchise tax return for the relevant Taxable Year and (ii) the highest
corporate income and franchise tax rate(s) for each state and local jurisdiction
in which Ranger LLC (or any of its direct or indirect subsidiaries that are
treated as a partnership or disregarded entity) or the Corporate Taxpayer files
an income or franchise tax return for each relevant Taxable Year, reduced by
(b) the product of (i) the highest marginal U.S. federal income tax rate
applicable to the Corporate Taxpayer for the relevant Taxable Year (determined
based on the calculation of the Hypothetical Tax Liability for the relevant
Taxable Year) and (ii) the rate calculated under clause (a).

 

“Attributable” has the meaning set forth in Section 3.1(b) of this Agreement.

 

“Basis Adjustment” means any adjustment to the Tax basis of a Reference Asset as
a result of an Exchange and the payments made pursuant to this Agreement with
respect to such Exchange (as calculated under Section 2.1 of this Agreement,
including, but not limited to: (i) under Sections 734(b) and 743(b) of the Code
(in situations where, following an Exchange, Ranger LLC remains classified as a
partnership for U.S. federal income tax purposes); and (ii) under Sections
732(b), 734(b) and 1012 of the Code (in situations where, as a result of one or
more Exchanges, Ranger LLC becomes an entity that is disregarded as separate
from its owner for U.S. federal income tax purposes).  Notwithstanding any other
provision of this Agreement, the amount of any Basis Adjustment resulting from
an Exchange of Units shall be determined without regard to any Pre-Exchange
Transfer of such Units, and as if such Pre-Exchange Transfer had not occurred. 
For the avoidance of doubt, payments made under this Agreement shall not be
treated as resulting in a Basis Adjustment to the extent such payments are
treated as Imputed Interest.

 

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

 

“Board” means the board of directors of the Corporate Taxpayer.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

 

3

--------------------------------------------------------------------------------


 

“Call Right” has the meaning set forth in the Ranger LLC Agreement.

 

“Change of Control” means the occurrence of any of the following events or
series of events after the IPO Date:

 

(i)                  any Person (other than the TRA Holders and their respective
permitted transferees) or any group of Persons acting together which would
constitute a “group” for purposes of Section 13(d) of the Exchange Act  and
excluding a corporation or other entity owned, directly or indirectly, by the
stockholders of the Corporate Taxpayer in substantially the same proportions as
their ownership of stock of the Corporate Taxpayer) is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Corporate Taxpayer
representing more than 50% of the combined voting power of the Corporate
Taxpayer’s then outstanding voting securities; or

 

(ii)               there is consummated a merger or consolidation of the
Corporate Taxpayer with any other corporation or other entity, and, immediately
after the consummation of such merger or consolidation, the voting securities of
the Corporate Taxpayer immediately prior to such merger or consolidation do not
continue to represent or are not converted into more than 50% of the combined
voting power of the then-outstanding voting securities of the Person resulting
from such merger or consolidation or, if the surviving company is a Subsidiary,
the ultimate parent thereof; or

 

(iii)            the stockholders of the Corporate Taxpayer approve a plan of
complete liquidation or dissolution of the Corporate Taxpayer or there is
consummated an agreement or series of related agreements for the sale or other
disposition, directly or indirectly, by the Corporate Taxpayer of all or
substantially all of the Corporate Taxpayer’s assets, other than such sale or
other disposition by the Corporate Taxpayer of all or substantially all of the
Corporate Taxpayer’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by stockholders of the
Corporate Taxpayer in substantially the same proportions as their ownership of
the Corporate Taxpayer immediately prior to such sale.

 

Notwithstanding the foregoing, except with respect to clause (ii) above, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the shares of the Corporate Taxpayer
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in, and own substantially all of
the shares of, an entity which owns, either directly or through a Subsidiary,
all or substantially all of the assets of the Corporate Taxpayer immediately
following such transaction or series of transactions.

 

“Class A Shares” means shares of Class A common stock of the Corporate Taxpayer.

 

“Code” has the meaning set forth in the Recitals of this Agreement (or any
successor U.S. federal income Tax statute).

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

4

--------------------------------------------------------------------------------


 

“Corporate Taxpayer” has the meaning set forth in the preamble to this
Agreement.

 

“Corporate Taxpayer Return” means the U.S. federal income Tax Return of the
Corporate Taxpayer (including any consolidated group of which the Corporate
Taxpayer is a member, as further described in Section 7.12(a) of this Agreement)
filed with respect to Taxes of any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount (but not less than zero) of Realized Tax Benefits for all Taxable Years
of the Corporate Taxpayer, up to and including such Taxable Year, net of the
cumulative amount of Realized Tax Detriments for the same period.  The Realized
Tax Benefit and Realized Tax Detriment for each Taxable Year shall be determined
based on the most recent Tax Benefit Payment Schedule or Amended Schedule, if
any, in existence at the time of such determination.

 

“Default Rate” means a per annum rate of LIBOR plus 500 basis points.

 

“Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or any other event (including the execution of IRS
Form 870-AD) that finally and conclusively establishes the amount of any
liability for Tax.

 

“Dispute” has the meaning set forth in Section 7.9(a) of this Agreement.

 

“Disputing Party” has the meaning set forth in Section 7.10 of this Agreement.

 

“Early Termination” has the meaning set forth in Section 4.1 of this Agreement.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Effective Date” has the meaning set forth in Section 4.4 of
this Agreement.

 

“Early Termination Notice” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Early Termination Payment” has the meaning set forth in Section 4.5(b) of this
Agreement.

 

“Early Termination Rate” means a per annum rate of LIBOR plus 150 basis points.

 

“Early Termination Schedule” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Exchange” means any transfer of Units by a TRA Holder, or by a permitted
transferee of such TRA Holder, pursuant to the Ranger LLC Agreement, to Ranger
LLC or to the Corporate Taxpayer in connection with the IPO or pursuant to the
Redemption Right or the Call Right, as applicable.

 

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

 

“Exchange Date” means each date on which an Exchange occurs.

 

5

--------------------------------------------------------------------------------


 

“Exchange Notice” has the meaning given to the term “Redemption Notice” in the
Ranger LLC Agreement.

 

“Exchange Schedule” has the meaning set forth in Section 2.1 of this Agreement.

 

“Expert” means such nationally recognized expert in the particular area of
disagreement as is mutually acceptable to the parties.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for U.S. federal income Taxes of (i) the Corporate Taxpayer, and
(ii) without duplication, Ranger LLC, but only with respect to Taxes imposed on
Ranger LLC and allocable to the Corporate Taxpayer (using the same methods,
elections, conventions, U.S. federal income tax rate and similar practices used
on the relevant Corporate Taxpayer Return), but computed without taking into
account (i) any Basis Adjustments, (ii) any deduction attributable to Imputed
Interest for the Taxable Year, and (iii) any Post-IPO TRA Benefits.  For the
avoidance of doubt, Hypothetical Tax Liability shall be determined without
taking into account the carryover or carryback of any U.S. federal income Tax
item (or portions thereof) that is attributable to any Basis
Adjustments, Imputed Interest, and any Post-IPO TRA Benefits.  Furthermore, the
Hypothetical Tax Liability shall be calculated using the actual deductions of
(and other impacts of) state and local income and franchise Taxes (for the
avoidance of doubt, in the same amount and manner used in the calculation of the
Actual Tax Liability).

 

“Imputed Interest” means any interest imputed under Section 1272, 1274 or 483 or
other provision of the Code with respect to the Corporate Taxpayer’s payment
obligations under this Agreement.

 

“IPO” means the initial public offering of shares by the Corporate Taxpayer.

 

“IPO Date” means the closing date of the IPO.

 

“IRS” means the U.S. Internal Revenue Service.

 

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR rate reported, on the date two (2) calendar days prior to the
first day of such period, on the Telerate Page 3750 (or if such screen shall
cease to be publicly available, as reported on Reuters Screen page “LIBOR01” or
by any other publicly available source of such market rate) for London interbank
offered rates for United States dollar deposits for such period.

 

“Majority TRA Holders” means, at the time of any determination, TRA Holders who
would be entitled to receive more than fifty percent (50%) of the aggregate
amount of the Early Termination Payments payable to all TRA Holders hereunder
(determined using such calculations of Early Termination Payments reasonably
estimated by the Corporate Taxpayer) if the Corporate Taxpayer had exercised its
right of early termination on such date.

 

“Market Value” means the closing price of the Class A Shares on the applicable
Exchange Date on the national securities exchange or interdealer quotation
system on which such Class A Shares are then traded or listed, as reported by
Bloomberg L.P.; provided, that if the closing price is not reported by Bloomberg
L.P. for the applicable Exchange Date, then the Market Value means the closing
price of the Class A Shares on the Business Day immediately preceding such
Exchange

 

6

--------------------------------------------------------------------------------


 

Date on the national securities exchange or interdealer quotation system on
which such Class A Shares are then traded or listed, as reported by Bloomberg
L.P.; provided further that if the Class A Shares are not then listed on a
national securities exchange or interdealer quotation system, “Market Value”
means the cash consideration paid for Class A Shares, or the fair market value
of the other property delivered for Class A Shares, as determined by the Board
in good faith.

 

“Material Objection Notice” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Net Tax Benefit” has the meaning set forth in Section 3.1(b) of this Agreement.

 

“Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any transfer of one or more Units (i) that occurs
prior to an Exchange of such Units, and (ii) to which Section 743(b) of the Code
applies.

 

“Post-IPO TRA” means any tax receivable agreement (or comparable agreement)
entered into by the Corporate Taxpayer or any of its Subsidiaries pursuant to
which the Corporate Taxpayer is obligated to pay over amounts with respect to
tax benefits resulting from any increases in Tax basis, net operating losses or
other tax attributes to which the Corporate Taxpayer becomes entitled as a
result of a transaction (other than any Exchanges) after the date of this
Agreement.

 

“Post-IPO TRA Benefits” means any tax benefits resulting from increases in Tax
basis, net operating losses or other tax attributes with respect to which the
Corporate Taxpayer is obligated to make payments under a Post-IPO TRA.

 

“Realized Tax Benefit” means, for a Taxable Year, the sum of (i) the excess, if
any, of the Hypothetical Tax Liability for such Taxable Year over the Actual Tax
Liability for such Taxable Year and (ii) the State and Local Tax Benefit for
such Taxable Year.  If all or a portion of the Actual Tax Liability for the
Taxable Year arises as a result of an audit by the IRS of any Taxable Year, such
liability and the corresponding Hypothetical Tax Liability shall not be included
in determining the Realized Tax Benefit unless and until there has been a
Determination with respect to such Actual Tax Liability.

 

“Realized Tax Detriment” means, for a Taxable Year, the sum of (i) the excess,
if any, of the Actual Tax Liability over the Hypothetical Tax Liability for such
Taxable Year and (ii) the State and Local Tax Detriment for such Taxable Year. 
If all or a portion of the Actual Tax Liability for the Taxable Year arises as a
result of an audit by the IRS of any Taxable Year, such liability and the
corresponding Hypothetical Tax Liability shall not be included in determining
the Realized Tax Detriment unless and until there has been a Determination with
respect to such Actual Tax Liability.

 

“Reconciliation Dispute” has the meaning set forth in Section 7.10 of this
Agreement.

 

7

--------------------------------------------------------------------------------


 

“Reconciliation Procedures” means the procedures described in Section 7.10 of
this Agreement.

 

“Redemption Right” means the redemption right of holders of Units set forth in
Section 4.6 of the Ranger LLC Agreement.

 

“Reference Asset” means, with respect to any Exchange, an asset (other than cash
or a cash equivalent) that is held by Ranger LLC, or any of its direct or
indirect Subsidiaries that is treated as a partnership or disregarded entity for
U.S. federal income tax purposes (but only to the extent such Subsidiaries are
not held through any entity treated as a corporation for U.S. federal income tax
purposes), at the time of such Exchange.  A Reference Asset also includes any
asset that is “substituted basis property” under Section 7701(a)(42) of the Code
with respect to a Reference Asset.

 

“Schedule” means any of the following:  (i) an Exchange Schedule, (ii) a Tax
Benefit Payment Schedule, or (iii) the Early Termination Schedule.

 

“Senior Obligations” has the meaning set forth in Section 5.1 of this Agreement.

 

“Ranger LLC” has the meaning set forth in the Recitals of this Agreement.

 

“Ranger LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of Ranger LLC, as amended from time to time.

 

“State and Local Tax Benefit” means, for a Taxable Year, the excess, if any, of
the Hypothetical Tax Liability over the Actual Tax Liability; provided that, for
purposes of determining the State and Local Tax Benefit, each of the
Hypothetical Tax Liability and the Actual Tax Liability shall be calculated
using the Assumed State and Local Tax Rate instead of the rate applicable for
U.S. federal income tax purposes.

 

“State and Local Tax Detriment” means, for a Taxable Year, the excess, if any,
of the Actual Tax Liability over the Hypothetical Tax Liability; provided that,
for purposes of determining the State and Local Tax Detriment, each of the
Actual Tax Liability and the Hypothetical Tax Liability shall be calculated
using the Assumed State and Local Tax Rate instead of the rate applicable for
U.S. federal income tax purposes.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“Tax Benefit Payment” has the meaning set forth in Section 3.1(b) of this
Agreement.

 

“Tax Benefit Payment Schedule” has the meaning set forth in Section 2.2 of this
Agreement.

 

“Tax Proceeding” has the meaning set forth in Section 6.1 of this Agreement.

 

“Tax Receivable Agreements” means this Agreement and any Post-IPO TRA.

 

8

--------------------------------------------------------------------------------


 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

 

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code (which, for the avoidance of doubt, may include a
period of less than twelve (12) months for which a Tax Return is made), ending
on or after the IPO Date.

 

“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits, and any interest related to such Tax.

 

“Taxing Authority” means the IRS and any federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

 

“TRA Holder” means each of those Persons set forth on Schedule A and their
respective successors and permitted assigns pursuant to Section 7.6(a).

 

“Transferor” has the meaning set forth in Section 7.12(b) of this Agreement.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable Year.

 

“Units” has the meaning set forth in the Ranger LLC Agreement.

 

“Valuation Assumptions” means, as of an Early Termination Date,  the assumptions
that:

 

(i)            in each Taxable Year ending on or after such Early Termination
Date, or following a Change of Control, as applicable, the Corporate Taxpayer
will have taxable income sufficient to fully utilize the deductions arising from
all Basis Adjustments and the Imputed Interest during such Taxable Year or
future Taxable Years (including, for the avoidance of doubt, Basis Adjustments
and Imputed Interest that would result from future Tax Benefit Payments that
would be paid in accordance with the Valuation Assumptions, further assuming
such future Tax Benefit Payments would be paid on the due date, without
extensions, for filing the Corporate Taxpayer Return for the applicable Taxable
Year) in which such deductions would become available;

 

(ii)           any loss or credit carryovers generated by deductions or losses
arising from any Basis Adjustment or Imputed Interest (including such Basis
Adjustment and Imputed Interest generated as a result of payments under this
Agreement) that are available in the Taxable Year that includes the Early
Termination Date will be utilized by the Corporate Taxpayer ratably in each
Taxable Year over the five Taxable Years beginning with the Taxable Year that
includes the Early Termination Date;

 

(iii)          the U.S. federal, state and local income and franchise tax rates
that will be in effect for each Taxable Year ending on or after such Early
Termination Date will be

 

9

--------------------------------------------------------------------------------


 

those specified for each such Taxable Year by the Code and other law as in
effect on the Early Termination Date except to the extent any change to such tax
rates for such Taxable Year have already been enacted into law;

 

(iv)          any non-amortizable Reference Assets to which any Basis Adjustment
is attributable will be disposed of in a fully taxable transaction for U.S.
federal income tax purposes on the fifth anniversary of the Early Termination
Date for an amount sufficient to fully utilize the Basis Adjustment with respect
to such non-amortizable Reference Asset; provided, that in the event of a Change
in Control which includes a taxable sale of such non-amortizable Reference Asset
(including the sale of all of the equity interests in an entity classified as a
partnership or disregarded entity that directly or indirectly owns such
non-amortizable Reference Asset), such non-amortizable Reference Asset shall be
deemed disposed of at the time of the Change in Control; and

 

(v)           if, at the Early Termination Date, there are Units that have not
been transferred in an Exchange, then all Units shall be deemed to be
transferred pursuant to the Redemption Right effective on the Early Termination
Date.

 

Section 1.2           Other Definitional and Interpretative Provisions.  The
words “hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  References to Articles, Sections, Exhibits and
Schedules are to Articles, Sections, Exhibits and Schedules of this Agreement
unless otherwise specified.  All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement.  Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import.  “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms thereof.  References to any
Person include the successors and permitted assigns of that Person. References
from or through any date mean, unless otherwise specified, from and including or
through and including, respectively.

 

ARTICLE II
DETERMINATION OF CERTAIN REALIZED TAX BENEFITS

 

Section 2.1           Exchange Schedules.  Within ninety (90) calendar days
after the filing of the Corporate Taxpayer Return for each Taxable Year in which
any Exchange has been effected by a TRA Holder, the Corporate Taxpayer shall
deliver to each Agent a schedule (the “Exchange Schedule”) that shows, in
reasonable detail necessary to perform the calculations required by this
Agreement, including with respect to each TRA Holder participating in any
Exchange during such Taxable Year, (i) the Basis Adjustments with respect to the
Reference Assets as a result of the Exchanges effected by such TRA Holder in
such Taxable Year and (ii) the period (or periods) over which such Basis
Adjustments are amortizable and/or depreciable.

 

10

--------------------------------------------------------------------------------


 

Section 2.2           Tax Benefit Payment Schedules.

 

(a)          Within ninety (90) calendar days after the filing of the Corporate
Taxpayer Return for any Taxable Year in which there is a Realized Tax Benefit or
Realized Tax Detriment, the Corporate Taxpayer shall provide to each Agent:
(i) a schedule showing, in reasonable detail, (A) the calculation of the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year, (B) the
portion of the Net Tax Benefit, if any, that is Attributable to each TRA Holder
who has participated in any Exchange, (C) the Accrued Amount with respect to any
such Net Tax Benefit that is Attributable to such TRA Holder, (D) the Tax
Benefit Payment due to each such TRA Holder, and (E) the portion of such Tax
Benefit Payment that the Corporate Taxpayer intends to treat as Imputed Interest
(a “Tax Benefit Payment Schedule”), (ii) a reasonably detailed calculation by
the Corporate Taxpayer of the Hypothetical Tax Liability, (iii) a reasonably
detailed calculation by the Corporate Taxpayer of the Actual Tax Liability,
(iv) a copy of the Corporate Taxpayer Return for such Taxable Year, and (v) any
other work papers reasonably requested by any Agent.  In addition, the Corporate
Taxpayer shall allow each Agent reasonable access at no cost to the appropriate
representatives of the Corporate Taxpayer in connection with a review of such
Tax Benefit Payment Schedule.  The Tax Benefit Payment Schedule will become
final as provided in Section 2.3(a) and may be amended as provided in
Section 2.3(b) (subject to the procedures set forth in Section 2.3(b)).

 

(b)          For purposes of calculating the Realized Tax Benefit or Realized
Tax Detriment for any Taxable Year, carryovers or carrybacks of any U.S. federal
income Tax item attributable to the Basis Adjustments, Imputed Interest, and any
Post-IPO TRA Benefits shall be considered to be subject to the rules of the Code
and the Treasury Regulations, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type.  If a carryover or
carryback of any U.S. federal income Tax item includes a portion that is
attributable to the Basis Adjustment, Imputed Interest, or any Post-IPO TRA
Benefits and another portion that is not so attributable, such respective
portions shall be considered to be used in accordance with the “with and
without” methodology.  The parties agree that (i) any payment under this
Agreement (to the extent permitted by law and other than amounts accounted for
as Imputed Interest) will be treated as a subsequent upward adjustment to the
purchase price of the relevant Units and will have the effect of creating
additional Basis Adjustments to Reference Assets for the Corporate Taxpayer in
the year of payment, and (ii) as a result, such additional Basis Adjustments
will be incorporated into the current year calculation and into future year
calculations, as appropriate.

 

Section 2.3           Procedure; Amendments.

 

(a)          An applicable Schedule or amendment thereto shall become final and
binding on all parties thirty (30) calendar days from the first date on which
the Agent has received the applicable Schedule or amendment thereto unless
(i) the Agent, within thirty (30) calendar days after receiving an applicable
Schedule or amendment thereto, provides the Corporate Taxpayer with notice of a
material objection to such Schedule (“Objection Notice”) made in good faith or
(ii) the Agent provides a written waiver of such right of any Objection Notice
within the period described in clause (i) above, in which case such Schedule or
amendment thereto becomes binding on the date the waiver has been received by
the Corporate Taxpayer.  If the Corporate Taxpayer and the Agent, for any
reason, are unable to successfully resolve the issues raised in an Objection
Notice within thirty (30) calendar days after receipt by the Corporate Taxpayer
of such Objection

 

11

--------------------------------------------------------------------------------


 

Notice, the Corporate Taxpayer and the Agent shall employ the Reconciliation
Procedures under Section 7.10 or Resolution of Disputes procedures under
Section 7.9, as applicable.

 

(b)          The applicable Schedule for any Taxable Year may be amended from
time to time by the Corporate Taxpayer (i) in connection with a Determination
affecting such Schedule, (ii) to correct inaccuracies in the Schedule identified
as a result of the receipt of additional factual information relating to a
Taxable Year after the date the Schedule was provided to the Agent, (iii) to
comply with the Expert’s determination under the Reconciliation Procedures,
(iv) to reflect a change in the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year attributable to a carryback or carryforward of a loss or
other Tax item to such Taxable Year, (v) to reflect a change in the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year attributable to an
amended Corporate Taxpayer Return filed for such Taxable Year or (vi) to adjust
an Exchange Schedule to take into account payments made pursuant to this
Agreement (any such Schedule, an “Amended Schedule”).  The Corporate Taxpayer
shall provide an Amended Schedule to each Agent within sixty (60) calendar days
of the occurrence of an event referenced in clauses (i) through (vi) of the
preceding sentence.  For the avoidance of doubt, in the event a Schedule is
amended after such Schedule becomes final pursuant to Section 2.3(a), the
Amended Schedule shall not be taken into account in calculating any Tax Benefit
Payment in the Taxable Year to which the amendment relates but instead shall be
taken into account in calculating the Cumulative Net Realized Tax Benefit for
the Taxable Year in which the amendment actually occurs.

 

Section 2.4           Section 754 Election. In its capacity as the sole managing
member of Ranger LLC, the Corporate Taxpayer will ensure that, on and after the
date hereof and continuing throughout the term of this Agreement, Ranger LLC and
any of its eligible Subsidiaries will have in effect an election pursuant to
Section 754 of the Code (and under any similar provisions of applicable U.S.
state or local law).

 

ARTICLE III
TAX BENEFIT PAYMENTS

 

Section 3.1           Payments.

 

(a)          Within five (5) Business Days after a Tax Benefit Payment Schedule
delivered to the Agent becomes final in accordance with Section 2.3(a), the
Corporate Taxpayer shall pay to each TRA Holder the Tax Benefit Payment in
respect of such TRA Holder determined pursuant to Section 3.1(b) for such
Taxable Year.  Each such payment shall be made by check, by wire transfer of
immediately available funds to the bank account previously designated by such
TRA Holder to the Corporate Taxpayer, or as otherwise agreed by the Corporate
Taxpayer and such TRA Holder.  For the avoidance of doubt, no Tax Benefit
Payment shall be made in respect of estimated Tax payments, including, without
limitation, U.S. federal or state estimated income Tax payments.

 

(b)          A “Tax Benefit Payment” in respect of a TRA Holder for a Taxable
Year means an amount, not less than zero, equal to the sum of the portion of the
Net Tax Benefit Attributable to such TRA Holder and the Accrued Amount with
respect thereto.  The “Net Tax Benefit” for a Taxable Year shall be an amount
equal to the excess, if any, of 85% of the Cumulative Net Realized Tax Benefit
as of the end of such Taxable Year over the sum of (i) the total amount of
payments previously made under this Section 3.1 (excluding payments attributable
to Accrued Amounts)

 

12

--------------------------------------------------------------------------------


 

and (ii) the total amount of Tax Benefit Payments previously made under the
corresponding provision of any Post-IPO TRA; provided, for the avoidance of
doubt, that no TRA Holder shall be required to return any portion of any
previously made Tax Benefit Payment.  Subject to Section 3.3, the portion of the
Net Tax Benefit for a Taxable Year that is “Attributable” to a TRA Holder is the
portion of such Net Tax Benefit that it is derived from any Basis Adjustment or
Imputed Interest that is attributable to the Units acquired or deemed acquired
by the Corporate Taxpayer in an Exchange undertaken by or with respect to such
TRA Holder.  The “Accrued Amount” with respect to any portion of a Net Tax
Benefit Attributable to a TRA Holder shall equal an amount determined in the
same manner as interest on such portion of the Net Tax Benefit Attributable to a
TRA Holder for a Taxable Year calculated at the Agreed Rate from the due date
(without extensions) for filing the Corporate Taxpayer Return for such Taxable
Year until the Payment Date.  For the avoidance of doubt, for Tax purposes, the
Accrued Amount shall not be treated as interest but shall instead be treated as
additional consideration for the acquisition of Units in an Exchange unless
otherwise required by law.

 

(c)           Notwithstanding any provision of this Agreement to the contrary,
unless a TRA Holder elects for the provisions of this Section 3.1(c) not to
apply to any Exchange by notifying the Corporate Taxpayer in writing on or
before the due date for providing the Exchange Notice with respect to such
Exchange (or, with respect to an Exchange in connection with the IPO, on or
before the IPO Date),  the aggregate Tax Benefit Payments to be made to such TRA
Holder with respect to any Exchange shall be limited to (i) 50%, or such other
percentage such TRA Holder elects to apply by notifying the Corporate Taxpayer
in writing on or before the due date for providing the Exchange Notice with
respect to such Exchange (or, with respect to an Exchange in connection with the
IPO, on or before the IPO Date), of (ii) the amount equal to the sum of (A) any
cash, excluding any Tax Benefit Payments, received by such TRA Holder in such
Exchange and (B) the aggregate Market Value of the Class A Shares received by
such TRA Holder in such Exchange, provided, for the avoidance of doubt, that
such amount shall not include any Imputed Interest with respect to such
Exchange.

 

Section 3.2           No Duplicative Payments.  It is intended that the
provisions of this Agreement will not result in duplicative payment of any
amount (including interest) required under the Tax Receivable Agreements.  It is
also intended that the provisions of the Tax Receivable Agreements will result
in 85% of the Cumulative Net Realized Tax Benefit, and the Accrued Amount
thereon, being paid to the Persons to whom payments are due pursuant to the Tax
Receivable Agreements.  The provisions of this Agreement shall be construed in
the appropriate manner to achieve these fundamental results.

 

Section 3.3           Pro Rata Payments; Coordination of Benefits with Other Tax
Receivable Agreements.

 

(a)          Notwithstanding anything in Section 3.1 to the contrary, to the
extent that the aggregate amount of the Corporate Taxpayer’s tax benefit subject
to the Tax Receivable Agreements is limited in a particular Taxable Year because
the Corporate Taxpayer does not have sufficient taxable income in such Taxable
Year to fully utilize available deductions and other attributes:

 

13

--------------------------------------------------------------------------------


 

(i)    the limitation on the tax benefit for the Corporate Taxpayer shall first
be allocated among the Tax Receivable Agreements as follows: (A) first among any
Post-IPO TRAs (and then among all Persons eligible for payments thereunder in
the manner set forth in such Post-IPO TRAs) and (B) then, to the extent of any
remaining limitation on tax benefit for the Corporate Taxpayer after the
application of clause (A), to this Agreement (and then among all TRA Holders as
set forth in Section 3.3(a)(ii) below) (for the avoidance of doubt, for purposes
of this Section 3.3(a)(i), it is intended that in calculating the Corporate
Taxpayer’s tax benefit subject to the Tax Receivable Agreements, any available
taxable income of the Corporate Taxpayer be first allocated to this Agreement
and any remaining available taxable income will then be allocated to any
Post-IPO TRA); and

 

(ii)   if any part of the limitation on the tax benefit is allocated to this
Agreement, such allocated limitation shall be further allocated among all TRA
Holders in proportion to the respective portion of the Net Tax Benefit that
would have been Attributable to each such TRA Holder in such Taxable Year under
this Agreement if the Corporate Taxpayer had sufficient taxable income in such
Taxable Year so that there was no such limitation; provided that if any portion
of the Net Tax Benefit for such Taxable Year results from the carryback of a
loss or other Tax item to such Taxable Year from a later Taxable Year (for the
avoidance of doubt, carrybacks of losses and other Tax items from more than one
later Taxable Year shall be used in the order prescribed in the applicable
rules of the Code and the Treasury Regulations), no part of the limitation shall
be allocated to the tax benefits set forth on the Schedule prior to its
amendment to reflect the carryback and any limitation shall instead be applied
to the tax benefits carried back and such limitation shall be further allocated
among all TRA Holders in proportion to the respective portion of the Net Tax
Benefit that would have been Attributable to each such TRA Holder in the Taxable
Year in which such carried back losses or other Tax items arose under this
Agreement if the Corporate Taxpayer had sufficient taxable income in such
Taxable Year so that there was no such limitation.

 

(b)          After taking into account Section 3.3(a), if for any reason the
Corporate Taxpayer does not fully satisfy its payment obligations to make all
Tax Benefit Payments due under the Tax Receivable Agreements in respect of a
particular Taxable Year, then, (i) the Corporate Taxpayer will pay the same
proportion of each Tax Benefit Payment due to each Person to whom a payment is
due under each of the Tax Receivable Agreements in respect of such Taxable Year,
without favoring one obligation over the other, and (ii) no Tax Benefit Payment
shall be made in respect of any Taxable Year until all Tax Benefit Payments in
respect of prior Taxable Years have been made in full.

 

(c)           To the extent the Corporate Taxpayer makes a payment to a TRA
Holder in respect of a particular Taxable Year under Section 3.1(a) of this
Agreement (taking into account Section 3.3(a) and Section 3.3(b), but excluding
payments attributable to Accrued Amounts) in an amount in excess of the amount
of such payment that should have been made to such TRA Holder in respect of such
Taxable Year, then (i) such TRA Holder shall not receive further payments under
Section 3.1(a) until such TRA Holder has foregone an amount of payments equal to
such excess and (ii) the Corporate Taxpayer will pay the amount of such TRA
Holder’s foregone payments to the other Persons to whom a payment is due under
the Tax Receivable Agreements in a manner such that each such Person to whom a
payment is due under the Tax Receivable Agreements, to the maximum extent
possible, receives aggregate payments under Section 3.1(a) or the comparable

 

14

--------------------------------------------------------------------------------


 

section of the other Tax Receivable Agreement(s), as applicable (in each case,
taking into account Section 3.3(a) and Section 3.3(b) or the comparable section
of the other Tax Receivable Agreement(s), but excluding payments attributable to
Accrued Amounts) in the amount it would have received if there had been no
excess payment to such TRA Holder.

 

(d)          The parties hereto agree that the parties to any Post-IPO TRA are
expressly made third party beneficiaries of the provisions of this Section 3.3.

 

(e)           A Post-IPO TRA shall be included in the definition of Tax
Receivable Agreements for purposes of this Section 3.3 only if such Post-IPO TRA
does not provide otherwise.

 

ARTICLE IV
TERMINATION

 

Section 4.1           Early Termination at Election of the Corporate Taxpayer. 
The Corporate Taxpayer may terminate this Agreement at any time by paying to
each TRA Holder the Early Termination Payment due to such TRA Holder pursuant to
Section 4.5(b) (such termination, an “Early Termination”); provided that the
Corporate Taxpayer may withdraw any notice of exercise of its termination rights
under this Section 4.1 prior to the time at which any Early Termination Payment
has been paid.  Upon payment of the Early Termination Payments by the Corporate
Taxpayer, the Corporate Taxpayer shall not have any further payment obligations
under this Agreement, other than for any Tax Benefit Payment previously due and
payable but unpaid as of the Early Termination Notice and, except to the extent
included in the Early Termination Payment, any Tax Benefit Payment due for any
Taxable Year ending prior to, with or including the Early Termination Date. 
Upon payment of all amounts provided for in this Section 4.1, this Agreement
shall terminate.

 

Section 4.2           Early Termination upon Change of Control.  In the event of
a Change of Control, all obligations hereunder shall be accelerated and such
obligations shall be calculated as if an Early Termination Notice had been
delivered on the closing date of the Change of Control and shall include, but
not be limited to the following: (a) payment of the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the effective
date of a Change of Control, (b) payment of any Tax Benefit Payment previously
due and payable but unpaid as of the Early Termination Notice, and (c) except to
the extent included in the Early Termination Payment or if included as a payment
under clause (b) of this Section 4.2, payment of any Tax Benefit Payment due for
any Taxable Year ending prior to, with or including the effective date of a
Change of Control.  In the event of a Change of Control, the Early Termination
Payment shall be calculated utilizing the Valuation Assumptions and by
substituting in each case the terms “the closing date of a Change of Control”
for an “Early Termination Date.”

 

Section 4.3           Breach of Agreement.

 

(a)          In the event that the Corporate Taxpayer breaches any of its
material obligations under this Agreement, whether as a result of failure to
make any payment within three (3) months of the date when due, as a result of
failure to honor any other material obligation required hereunder or by
operation of law as a result of the rejection of this Agreement in a case
commenced under the Bankruptcy Code or otherwise, then if the Majority TRA
Holders so elect, such breach shall

 

15

--------------------------------------------------------------------------------


 

be treated as an Early Termination.  Upon such election, all obligations
hereunder shall be accelerated and such obligations shall be calculated as if an
Early Termination Notice had been delivered on the date of such breach and shall
include, but shall not be limited to, (i) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of a
breach, (ii) any Tax Benefit Payment previously due and payable but unpaid as of
the date of the breach, and (iii) except to the extent included in the Early
Termination Payment or if included as a payment under clause (ii) of this
Section 4.3(a), any Tax Benefit Payment due for any Taxable Year ending prior
to, with or including the date of breach.  Notwithstanding the foregoing, in the
event that the Corporate Taxpayer breaches this Agreement, if the Majority TRA
Holders do not elect to treat such breach as an Early Termination pursuant to
this Section 4.3(a), the TRA Holders shall be entitled to seek specific
performance of the terms hereof.

 

(b)          The parties agree that the failure of the Corporate Taxpayer to
make any payment due pursuant to this Agreement within three (3) months of the
date such payment is due shall be deemed to be a breach of a material obligation
under this Agreement for all purposes of this Agreement, and that it shall not
be considered to be a breach of a material obligation under this Agreement to
make a payment due pursuant to this Agreement within three (3) months of the
date such payment is due.  Notwithstanding anything in this Agreement to the
contrary, except in the case of an Early Termination Payment or any payment
treated as an Early Termination Payment, it shall not be a breach of this
Agreement if the Corporate Taxpayer fails to make any Tax Benefit Payment when
due to the extent that the Corporate Taxpayer has insufficient funds to make
such payment; provided that the interest provisions of Section 5.2 shall apply
to such late payment (unless the Corporate Taxpayer does not have sufficient
cash to make such payment as a result of limitations imposed by any existing
credit agreement to which Ranger LLC or any Subsidiary of Ranger LLC is a party,
in which case Section 5.2 shall apply, but the Default Rate shall be replaced by
the Agreed Rate); and provided further that it shall be a breach of this
Agreement, and the provisions of Section 4.3(a) shall apply as of the original
due date of the Tax Benefit Payment, if the Corporate Taxpayer makes any
distribution of cash or other property to its stockholders while any Tax Benefit
Payment is due and payable but unpaid.

 

Section 4.4           Early Termination Notice.  If the Corporate Taxpayer
chooses to exercise its right of early termination under Section 4.1 above, the
Corporate Taxpayer shall deliver to the Agent notice of such intention to
exercise such right (the “Early Termination Notice”).  Upon delivery of the
Early Termination Notice or the occurrence of an event described in Section 4.2
or Section 4.3(a), the Corporate Taxpayer shall deliver (i) a schedule showing
in reasonable detail the calculation of the Early Termination Payment (the
“Early Termination Schedule”) and (ii) any other work papers related to the
calculation of the Early Termination Payment reasonably requested by the Agent. 
In addition, the Corporate Taxpayer shall allow the Agent reasonable access at
no cost to the appropriate representatives of the Corporate Taxpayer in
connection with a review of such Early Termination Schedule.  The Early
Termination Schedule shall become final and binding on all parties thirty (30)
calendar days from the first date on which the Agent has received such Schedule
or amendment thereto unless (x) the Agent, within thirty (30) calendar days
after receiving the Early Termination Schedule, provides the Corporate Taxpayer
with notice of a material objection to such Schedule made in good faith
(“Material Objection Notice”) or (y) the Agent provides a written waiver of such
right of a Material Objection Notice within the period described in clause
(x) above, in which case such Schedule becomes binding on the date the waiver
from the Agent has been received by the Corporate Taxpayer (the “Early
Termination

 

16

--------------------------------------------------------------------------------


 

Effective Date”).  If the Corporate Taxpayer and the Agent, for any reason, are
unable to successfully resolve the issues raised in such notice within thirty
(30) calendar days after receipt by the Corporate Taxpayer of the Material
Objection Notice, the Corporate Taxpayer and the Agent shall employ the
Reconciliation Procedures under Section 7.10 or Resolution of Disputes
procedures under Section 7.9, as applicable.

 

Section 4.5           Payment upon Early Termination.

 

(a)          Subject to its right to withdraw any notice of Early Termination
pursuant to Section 4.1, within three (3) Business Days after the Early
Termination Effective Date, the Corporate Taxpayer shall pay to each TRA Holder
its Early Termination Payment.  Each such payment shall be made by check, by
wire transfer of immediately available funds to a bank account or accounts
designated by such TRA Holder, or as otherwise agreed by the Corporate Taxpayer
and such TRA Holder.

 

(b)          A TRA Holder’s “Early Termination Payment” as of the Early
Termination Date shall equal with respect to each TRA Holder, the present value,
discounted at the Early Termination Rate as of the Early Termination Effective
Date, of all Tax Benefit Payments that would be required to be paid by the
Corporate Taxpayer to such TRA Holder beginning from the Early Termination Date
and assuming that the Valuation Assumptions are applied.

 

ARTICLE V
SUBORDINATION AND LATE PAYMENTS

 

Section 5.1           Subordination.  Notwithstanding any other provision of
this Agreement to the contrary, any Tax Benefit Payment, Early Termination
Payment or any payment pursuant to Section 4.2 resulting from a Change of
Control or any payment pursuant to Section 5.2 shall rank subordinate and junior
in right of payment to any principal, interest or other amounts due and payable
in respect of any obligations in respect of indebtedness for borrowed money of
the Corporate Taxpayer and its Subsidiaries (such obligations, “Senior
Obligations”) and shall rank pari passu with all current or future unsecured
obligations of the Corporate Taxpayer that are not Senior Obligations.  For the
avoidance of doubt, notwithstanding the above, the determination of whether it
is a breach of this Agreement if the Corporate Taxpayer fails to make any Tax
Benefit Payment or other payment under this Agreement when due is governed by
Section 4.3(b). To the extent that any payment under this Agreement is not
permitted to be made at the time payment is due as a result of this Section 5.1
and the terms of the agreements governing Senior Obligations, such payment
obligation nevertheless shall accrue for the benefit of the TRA Holders and the
Corporate Taxpayer shall make such payments at the first opportunity that such
payments are permitted to be made in accordance with the terms of the Senior
Obligations.

 

Section 5.2           Late Payments by the Corporate Taxpayer.  The amount of
all or any portion of any Tax Benefit Payment, Early Termination Payment or any
other payment under this Agreement not made to any TRA Holder when due under the
terms of this Agreement, whether as a result of Section 5.1 and the terms of the
Senior Obligations or otherwise, shall be payable together with any interest
thereon, computed at the Default Rate (or, if so provided in Section 4.3(b), at
the Agreed Rate) and commencing from the date on which such Tax Benefit Payment,
Early Termination Payment or any other payment under this Agreement was due and
payable.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.1           Participation in the Corporate Taxpayer’s and Ranger LLC’s
Tax Matters.  Except as otherwise provided herein or in the Ranger LLC
Agreement, the Corporate Taxpayer shall have full responsibility for, and sole
discretion over, all Tax matters concerning the Corporate Taxpayer and Ranger
LLC, including without limitation preparing, filing or amending any Tax Return
and defending, contesting or settling any issue pertaining to Taxes. 
Notwithstanding the foregoing, the Corporate Taxpayer (i) shall notify the Agent
of, and keep the Agent reasonably informed with respect to, the portion of any
audit, examination, or any other administrative or judicial proceeding (a “Tax
Proceeding”) of the Corporate Taxpayer or Ranger LLC by a Taxing Authority the
outcome of which is reasonably expected to affect the rights and obligations of
the TRA Holders under this Agreement, (ii) shall provide the Agent with
reasonable opportunity to provide information and other input to the Corporate
Taxpayer, Ranger LLC and their respective advisors concerning the conduct of any
such portion of a Tax Proceeding, provided, however, that the Corporate Taxpayer
shall not settle or otherwise resolve any part of a Tax Proceeding described in
the previous clause that relates to a Basis Adjustment or the deduction of
Imputed Interest without the consent of the Agent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided further, that the
Corporate Taxpayer and Ranger LLC shall not be required to take any action, or
refrain from taking any action, that is inconsistent with any provision of the
Ranger LLC Agreement.

 

Section 6.2           Consistency.  Unless there is a Determination to the
contrary, the Corporate Taxpayer and each of the TRA Holders agree to report,
and to cause their respective Subsidiaries to report, for all purposes,
including U.S. federal, state and local Tax purposes and financial reporting
purposes, all Tax-related items (including, without limitation, the Basis
Adjustments and each Tax Benefit Payment), but, for financial reporting
purposes, only in respect of items that are not explicitly characterized as
“deemed” or in a similar manner by the terms of this Agreement, in a manner
consistent with the description of any Tax characterization herein (including as
set forth in Section 2.2(b) and Section 3.1(b) and any Schedule required to be
provided by or on behalf of the Corporate Taxpayer under this Agreement), as
finally determined pursuant to Section 2.3.  If the Corporate Taxpayer and any
TRA Holder, for any reason, are unable to successfully resolve any disagreement
concerning such treatment within thirty (30) calendar days, the Corporate
Taxpayer and such TRA Holder shall employ the Reconciliation Procedures under
Section 7.10 or Resolution of Disputes procedures under Section 7.9, as
applicable.

 

Section 6.3           Cooperation.  Each TRA Holder shall (i) furnish to the
Corporate Taxpayer in a timely manner such information, documents and other
materials as the Corporate Taxpayer may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any Tax
Proceeding, (ii) make itself available to the Corporate Taxpayer and its
representatives to provide explanations of documents and materials and such
other information as the Corporate Taxpayer or its representatives may
reasonably request in connection with any of the matters described in clause
(i) above, and (iii) reasonably cooperate in connection with any such matter. 
The Corporate Taxpayer shall reimburse each TRA Holder for any reasonable
third-party costs and expenses incurred pursuant to this Section 6.3.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (i) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (ii) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service.  All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

 

If to the Corporate Taxpayer, to:

 

Ranger Energy Services, Inc.

800 Gessner Street, Suite 1000

Houston, TX 77024Attention: Darron M. Anderson

with a copy (which shall not constitute notice to the Corporate Taxpayer) to:

 

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, TX 77002

Facsimile: (713) 615-5725

Attention: Douglas E. McWilliams

 

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, TX 77002

Facsimile: (713) 615-5862

Attention: Julian J. Seiguer

 

If to Agent, to:

 

CSL Capital Management, LLC

1000 Louisiana Street, Suite 3850

Houston, Texas 77002

Facsimile: (281) 946-8967

Attention: Gerald Cimador

 

If to a TRA Holder, other than an Agent, that is or was a partner in Ranger LLC,
to:

 

The address set forth in the records of Ranger LLC.

 

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

 

Section 7.2           Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become

 

19

--------------------------------------------------------------------------------


 

effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

Section 7.3           Entire Agreement; No Third Party Beneficiaries.  This
Agreement constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof.  This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, except as expressly provided in
Section 3.3.

 

Section 7.4           Governing Law.  This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

 

Section 7.5           Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

Section 7.6           Successors; Assignment.

 

(a)          No TRA Holder may assign this Agreement to any Person without the
prior written consent of the Corporate Taxpayer; provided, however, that:

 

(i)    to the extent Units are transferred in accordance with the terms of the
Ranger LLC Agreement, the transferring TRA Holder shall have the option to
assign to the transferee of such Units the transferring TRA Holder’s rights
under this Agreement with respect to such transferred Units as long as such
transferee has executed and delivered, or, in connection with such transfer,
executes and delivers, a joinder to this Agreement, in form and substance
reasonably satisfactory to the Corporate Taxpayer, agreeing to become a “TRA
Holder” for all purposes of this Agreement, and

 

(ii)   the right to receive any and all payments payable or that may become
payable to a TRA Holder pursuant to this Agreement that, once an Exchange has
occurred, arise with respect to the Units transferred in such Exchange, may be
assigned to any Person or Persons as long as any such Person has executed and
delivered, or, in connection with such assignment, executes and delivers, a
joinder to this Agreement, in form and substance

 

20

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Corporate Taxpayer, agreeing to be bound by
Section 7.13 and acknowledging specifically the terms of Section 7.6(b).

 

For the avoidance of doubt, if a TRA Holder transfers Units but does not assign
to the transferee of such Units the rights of such TRA Holder under this
Agreement with respect to such transferred Units, such TRA Holder shall continue
to be entitled to receive the Tax Benefit Payments, if any, due hereunder with
respect to, including any Tax Benefit Payments arising in respect of a
subsequent Exchange of, such Units.

 

(b)          Notwithstanding the foregoing provisions of this Section 7.6, no
assignee described in Section 7.6(a)(ii) shall have any rights under this
Agreement except for the right to enforce its right to receive payments under
this Agreement.

 

(c)           The Person designated as the Agent may not be changed without the
prior written consent of the Corporate Taxpayer and TRA Holders who would be
entitled to receive more than fifty percent (50%) of the aggregate amount of the
Early Termination Payments payable to all TRA Holders hereunder if the Corporate
Taxpayer had exercised its right of early termination on the date of the most
recent Exchange prior to such amendment (excluding, for purposes of this
sentence, all payments made to any TRA Holder pursuant to this Agreement since
the date of such most recent Exchange).

 

(d)          Except as otherwise specifically provided herein, all of the terms
and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal
representatives.  The Corporate Taxpayer shall cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporate Taxpayer, by
written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporate Taxpayer would be
required to perform if no such succession had taken place.

 

Section 7.7           Amendments; Waivers.  No provision of this Agreement may
be amended unless such amendment is approved in writing by each of the Corporate
Taxpayer and the Majority TRA Holders; provided, however, that no such amendment
shall be effective if such amendment would have a disproportionate effect on the
payments certain TRA Holders will or may receive under this Agreement unless all
such disproportionately affected TRA Holders consent in writing to such
amendment.

 

Section 7.8           Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

 

Section 7.9           Resolution of Disputes.

 

(a)          Any and all disputes which are not governed by Section 7.10,
including any ancillary claims of any party, arising out of, relating to or in
connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this Section 7.9 and Section 7.10) (each a “Dispute”)
shall be governed by this Section 7.9.  The parties hereto shall attempt in good
faith to

 

21

--------------------------------------------------------------------------------


 

resolve all Disputes by negotiation.  If a Dispute between the parties hereto
cannot be resolved in such manner, such Dispute shall be finally settled by
arbitration conducted by a single arbitrator in accordance with the
then-existing rules of arbitration of the American Arbitration Association. If
the parties to the Dispute fail to agree on the selection of an arbitrator
within ten (10) calendar days of the receipt of the request for arbitration, the
American Arbitration Association shall make the appointment. The arbitrator
shall be a lawyer admitted to the practice of law in a U.S. state, or a
nationally recognized expert in the relevant subject matter, and shall conduct
the proceedings in the English language.  Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings.  In addition
to monetary damages, the arbitrator shall be empowered to award equitable
relief, including an injunction and specific performance of any obligation under
this Agreement.  The arbitrator is not empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any Dispute.  The
award shall be the sole and exclusive remedy between the parties regarding any
claims, counterclaims, issues, or accounting presented to the arbitral
tribunal.  Judgment upon any award may be entered and enforced in any court
having jurisdiction over a party or any of its assets.

 

(b)          Notwithstanding the provisions of Section 7.9(a), the Corporate
Taxpayer may bring an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this Section 7.9(b), the
Agent and each TRA Holder (i) expressly consents to the application of
Section 7.9(c) to any such action or proceeding, (ii) agrees that proof shall
not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate, and (iii) irrevocably appoints the Corporate Taxpayer as agent of
such party for service of process in connection with any such action or
proceeding and agrees that service of process upon such agent, who shall
promptly advise such party in writing of any such service of process, shall be
deemed in every respect effective service of process upon such party in any such
action or proceeding.

 

(c)           EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL COURT OF THE DISTRICT OF DELAWARE OR THE DELAWARE COURT OF CHANCERY FOR
THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS
OF PARAGRAPH (B) OF THIS SECTION 7.9 OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN
ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT.  Such ancillary judicial proceedings include any
suit, action or proceeding to compel arbitration, to obtain temporary or
preliminary judicial relief in aid of arbitration, or to confirm an arbitration
award.  The parties acknowledge that the fora designated by this
Section 7.9(c) have a reasonable relation to this Agreement, and to the parties’
relationship with one another.

 

(d)          The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in Section 7.9(c) and such parties
agree not to plead or claim the same.

 

22

--------------------------------------------------------------------------------


 

Section 7.10         Reconciliation.  In the event that any Agent or any TRA
Holder (as applicable, the “Disputing Party”) and the Corporate Taxpayer are
unable to resolve a disagreement with respect to the calculations required to
produce the schedules described in Section 2.3, Section 4.4 and Section 6.2 (but
not, for the avoidance doubt, with respect to any legal interpretation with
respect to such provisions or schedules) within the relevant period designated
in this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall
be submitted for determination to the Expert.  The Expert shall be a partner or
principal in a nationally recognized accounting or law firm, and unless the
Corporate Taxpayer and the Disputing Party agree otherwise, the Expert shall
not, and the firm that employs the Expert shall not, have any material
relationship with the Corporate Taxpayer or the Disputing Party or other actual
or potential conflict of interest.  If the parties are unable to agree on an
Expert within fifteen (15) calendar days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the Expert shall be appointed by the
American Arbitration Association.  The Expert shall resolve (a) any matter
relating to the Exchange Schedule or an amendment thereto or the Early
Termination Schedule or an amendment thereto within thirty (30) calendar days,
(b) any matter relating to a Tax Benefit Payment Schedule or an amendment
thereto within fifteen (15) calendar days , and (c) any matter related to
treatment of any tax-related item as contemplated in Section 6.2 within fifteen
(15) calendar days, or, in each case, as soon thereafter as is reasonably
practicable after such matter has been submitted to the Expert for resolution. 
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, any portion of such payment that is not under dispute shall be paid on the
date prescribed by this Agreement and such Tax Return may be filed as prepared
by the Corporate Taxpayer, subject to adjustment or amendment upon resolution. 
The costs and expenses relating to the engagement of such Expert or amending any
Tax Return shall be borne by the Corporate Taxpayer except as provided in the
next sentence.  The Corporate Taxpayer and the Disputing Party shall each bear
its own costs and expenses of such proceeding, unless (i) the Expert adopts such
Disputing Party’s position, in which case the Corporate Taxpayer shall reimburse
such Disputing Party for any reasonable out-of-pocket costs and expenses in such
proceeding, or (ii) the Expert adopts the Corporate Taxpayer’s position, in
which case such Disputing Party shall reimburse the Corporate Taxpayer for any
reasonable out-of-pocket costs and expenses in such proceeding.  Any dispute as
to whether a dispute is a Reconciliation Dispute within the meaning of this
Section 7.10 shall be decided by the Expert.  The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.10 shall be binding on the Corporate Taxpayer and its Subsidiaries and
the Disputing Party and may be entered and enforced in any court having
jurisdiction.

 

Section 7.11         Withholding.  The Corporate Taxpayer shall be entitled to
deduct and withhold from any payment payable pursuant to this Agreement such
amounts as the Corporate Taxpayer is required to deduct and withhold with
respect to the making of such payment under the Code or any provision of U.S.
federal, state, local or non-U.S. tax law; provided, that, the Corporate
Taxpayer shall use commercially reasonable efforts to notify any applicable TRA
Holder of its intent to withhold at least ten (10) Business Days prior to
withholding such amounts.  To the extent that amounts are so withheld and paid
over to the appropriate Taxing Authority by the Corporate Taxpayer, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the relevant TRA Holder.  The Corporate Taxpayer shall provide
evidence of such

 

23

--------------------------------------------------------------------------------


 

payment to the relevant TRA Holder upon such TRA Holder’s written request, to
the extent that such evidence is available.

 

Section 7.12         Admission of the Corporate Taxpayer into a Consolidated
Group; Transfers of Corporate Assets.

 

(a)          If the Corporate Taxpayer is or becomes a member of a combined,
consolidated, affiliated or unitary group that files a consolidated, combined or
unitary income Tax Return pursuant to Sections 1501 et seq. of the Code or any
corresponding provisions of U.S. state or local Tax law, then: (i) the
provisions of this Agreement shall be applied with respect to the relevant group
as a whole; and (ii) Tax Benefit Payments, Early Termination Payments and other
applicable items hereunder shall be computed with reference to the consolidated
(or combined or unitary, where applicable) taxable income, gain, loss, deduction
and attributes of the relevant group as a whole.

 

(b)          If the Corporate Taxpayer (or any other entity that is obligated to
make a Tax Benefit Payment or Early Termination Payment hereunder), Ranger LLC
or any of Ranger LLC’s direct or indirect Subsidiaries that is treated as a
partnership or disregarded entity for U.S. federal income tax purposes (but only
to the extent such Subsidiaries are not held through any entity treated as a
corporation for U.S. federal income tax purposes) (a “Transferor”) transfers one
or more Reference Assets to a corporation (or a Person classified as a
corporation for U.S. federal income tax purposes) with which the Transferor does
not file a consolidated Tax Return pursuant to Section 1501 of the Code, the
Transferor, for purposes of calculating the amount of any Tax Benefit Payment or
Early Termination Payment (e.g., calculating the gross income of the entity and
determining the Realized Tax Benefit of such entity) due hereunder, shall be
treated as having disposed of such Reference Assets in a fully taxable
transaction on the date of such contribution.  The consideration deemed to be
received by the Transferor shall be equal to the fair market value of the
transferred Reference Assets, plus, without duplication, (i) the amount of debt
to which any such Reference Asset is subject, in the case of a transfer of an
encumbered Reference Asset or (ii) the amount of debt allocated to any such
Reference Asset, in the case of a contribution of a partnership interest. For
purposes of this Section 7.12(b), a transfer of a partnership interest shall be
treated as a transfer of the Transferor’s share of each of the assets and
liabilities of that partnership.

 

Section 7.13         Confidentiality.

 

(a)          Each Agent and each of its assignees and each TRA Holder and each
of such TRA Holder’s assignees acknowledges and agrees that the information of
the Corporate Taxpayer is confidential and, except in the course of performing
any duties as necessary for the Corporate Taxpayer and its Affiliates, as
required by law or legal process or to enforce the terms of this Agreement, such
Person shall keep and retain in the strictest confidence and not disclose to any
Person any confidential matters, acquired pursuant to this Agreement, of the
Corporate Taxpayer and its Affiliates and successors, concerning Ranger LLC and
its Affiliates and successors or the TRA Holders, learned by the Agent or any
TRA Holder heretofore or hereafter.  This Section 7.13 shall not apply to
(i) any information that has been made publicly available by the Corporate
Taxpayer or any of its Affiliates, becomes public knowledge (except as a result
of an act of the Agent or a TRA Holder in violation of this Agreement) or is
generally known to the business

 

24

--------------------------------------------------------------------------------


 

community and (ii) the disclosure of information (A) as may be proper in the
course of performing such TRA Holder’s obligations, or monitoring or enforcing
such TRA Holder’s rights, under this Agreement, (B) as part of such TRA Holder’s
normal reporting, rating or review procedure (including normal credit rating and
pricing process), or in connection with such TRA Holder’s or such TRA Holder’s
Affiliates’ normal fund raising, financing, marketing, informational or
reporting activities, or to such TRA Holder’s (or any of its Affiliates’) or its
direct or indirect owners or Affiliates, auditors, accountants, employees,
attorneys or other agents, (C) to any bona fide prospective assignee of such TRA
Holder’s rights under this Agreement, or prospective merger or other business
combination partner of such TRA Holder, provided that such assignee or merger
partner agrees to be bound by the provisions of this Section 7.13, (D) as is
required to be disclosed by order of a court of competent jurisdiction,
administrative body or governmental body, or by subpoena, summons or legal
process, or by law, rule or regulation; provided that any TRA Holder required to
make any such disclosure to the extent legally permissible shall provide the
Corporate Taxpayer prompt notice of such disclosure, or to regulatory
authorities or similar examiners conducting regulatory reviews or examinations
(without any such notice to the Corporate Taxpayer), or (E) to the extent
necessary for a TRA Holder or its direct or indirect owners to prepare and file
its Tax Returns, to respond to any inquiries regarding such Tax Returns from any
Taxing Authority or to prosecute or defend any Tax Proceeding with respect to
such Tax Returns.  Notwithstanding anything to the contrary herein, each Agent
(and each employee, representative or other agent of such Agent or its
assignees, as applicable) and each TRA Holder and each of its assignees (and
each employee, representative or other agent of such TRA Holder or its
assignees, as applicable) may disclose to any and all Persons, without
limitation of any kind, the Tax treatment and Tax structure of the Corporate
Taxpayer, Ranger LLC, the Agent, the TRA Holders and their Affiliates, and any
of their transactions, and all materials of any kind (including opinions or
other Tax analyses) that are provided to the Agent or any TRA Holder relating to
such Tax treatment and Tax structure.

 

(b)          If the Agent or an assignee or a TRA Holder or an assignee commits
a breach, or threatens to commit a breach, of any of the provisions of this
Section 7.13, the Corporate Taxpayer shall have the right and remedy to have the
provisions of this Section 7.13 specifically enforced by injunctive relief or
otherwise by any court of competent jurisdiction without the need to post any
bond or other security, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to the Corporate Taxpayer or
any of its Subsidiaries or the TRA Holders and that money damages alone shall
not provide an adequate remedy to such Persons.  Such rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
at law or in equity.

 

Section 7.14         No More Favorable Terms.  None of the Corporate Taxpayer
nor any of its Subsidiaries shall enter into any additional agreement providing
rights similar to this Agreement to any Person (including any agreement pursuant
to which the Corporate Taxpayer is obligated to pay amounts with respect to tax
benefits resulting from any increases in Tax basis, net operating losses or
other tax attributes to which the Corporate Taxpayer becomes entitled as a
result of a transaction) if such agreement provides terms that are more
favorable to the counterparty under such agreement than those provided to the
TRA Holders under this Agreement; provided, however, that the Corporate Taxpayer
(or any of its Subsidiaries) may enter into such an agreement if this Agreement
is amended to make such more favorable terms available to the TRA Holders.

 

25

--------------------------------------------------------------------------------


 

Section 7.15         Change in Law. Notwithstanding anything herein to the
contrary, if, in connection with an actual or proposed change in law, a TRA
Holder reasonably believes that the existence of this Agreement (a) could cause
income (other than income arising from receipt of a payment under this
Agreement) recognized by such TRA Holder upon any Exchange that as of the date
of this Agreement would be treated as capital gain to instead be treated as
ordinary income (or to be otherwise taxed at ordinary income rates) for U.S.
federal income tax purposes or (b) would have other material adverse tax
consequences to such TRA Holder and/or its direct or indirect owners, then, in
either case, at the election of such TRA Holder and to the extent specified by
such TRA Holder, this Agreement, (x) shall cease to have further effect,
(y) shall not apply to an Exchange by such TRA Holder occurring after a date
specified by it, or (z) shall otherwise be amended in a manner determined by
such TRA Holder to waive any benefits to which such TRA Holder would otherwise
be entitled under this Agreement, provided that such amendment shall not result
in an increase in or acceleration of payments under this Agreement at any time
as compared to the amounts and times of payments that would have been due in the
absence of such amendment.

 

[Signature Page Follows]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporate Taxpayer, the Agent and the TRA Holders have
duly executed this Agreement as of the date first written above.

 

 

CORPORATE TAXPAYER:

 

 

 

RANGER ENERGY SERVICES, INC.

 

 

 

 

 

By:

/s/ Robert S. Shaw Jr.

 

 

Name:

Robert S. Shaw Jr.

 

 

Title:

Chief Financial Officer

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

CSL Capital Management, LLC

 

 

 

 

 

By:

/s/ Gerald Cimador

 

 

Name:

Gerald Cimador

 

 

Title:

Chief Financial Officer

 

 

 

[The signatures of the TRA Holders are attached in Schedule A.]

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TRA HOLDERS

 

Schedule A-1

--------------------------------------------------------------------------------


 

 

RANGER ENERGY HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Charles S. Leykum

 

Name:

Charles S. Leykum

 

Title:

Senior Vice President

 

 

 

 

 

 

TORRENT ENERGY HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Charles S. Leykum

 

Name:

Charles S. Leykum

 

Title:

Senior Vice President

 

 

 

 

 

 

CSL ENERGY OPPORTUNITIES FUND II, L.P.

 

 

 

 

By:

CSL Energy Opportunity GP II, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Charles S. Leykum

 

Name:

Charles S. Leykum

 

Title:

Managing Member

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

BAYOU WELL HOLDINGS COMPANY, LLC

 

 

 

 

 

By:

/s/ Brett T. Agee

 

Name:

Brett T. Agee

 

Title:

President and Chief Executive Officer

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------